Citation Nr: 0709712	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-36 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for multiple joint pain due to undiagnosed illness 
claimed as left knee, hands, wrists, and ankles prior to 
September 1, 2000.

2.  Entitlement to an initial disability rating higher than 
20 percent for multiple joint pain due to undiagnosed illness 
claimed as left knee, hands, wrists, and ankles after 
September 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1989 and from September 1990 to February 1996, including 
service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2005.  This matter was 
originally on appeal from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, granted 
service connection for multiple joint pain as due to 
undiagnosed illness (claimed as left knee, low back, hand, 
wrist, ankle, and sleep disturbance) and assigned a 10 
percent disability rating effective February 26, 1996.  An RO 
decision in February 2006 increased the veteran's disability 
rating for multiple joint pain as due to an undiagnosed 
illness from 10 percent to 20 percent disabling effective 
September 1, 2000.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  

It is necessary to clarify the issues on appeal.  Since the 
veteran perfected his appeal from the October 2001 RO 
decision granting service connection with a 10 percent 
disability rating, the Board will address whether he was 
entitled to a disability rating higher than 10 percent prior 
to September 1, 2000.  In addition, because the February 2006 
RO decision increased the veteran's disability rating from 10 
percent disabling to 20 percent effective September 1, 2000, 
the Board will address whether he is entitled to a disability 
rating higher than 20 percent after September 1, 2000.  
Therefore, the issues on appeal have been rephrased as shown 
above.

In June 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

The Board notes that in a May 2006 rating decision, the RO 
granted service connection for low back strain and assigned a 
10 percent disability rating.  The veteran's low back pain 
had been rated as due to an undiagnosed illness under 
Diagnostic Codes 8850-5002.  38 C.F.R. § 4.71a, Diagnostic 
Codes 8850-5002 (2006).  Once the veteran's low back pain was 
diagnosed as low back strain, the veteran's diagnosed illness 
was no longer considered one of his undiagnosed illnesses and 
rated under Diagnostic Code 5237 for low back strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  The veteran 
did not disagree with the disability rating assigned, so this 
issue is no longer before the Board, as the full benefit 
sought was granted.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  The Board 
reminds the veteran that he has one year from the date that 
the agency mailed notice of the RO determination to file a 
notice disagreement in order to appeal the RO decision.  38 
C.F.R. § 20.302(a).  


FINDINGS OF FACT

1.  From February 26, 1996, to September 1, 2000, the 
symptomatology attributable to the undiagnosed illness are 
manifested by subjective complaints of joint pain, stiffness, 
and slight limitation of motion in the ankle joints; the 
evidence does not show findings of symptom combinations 
productive of definite impairment of health, incapacitating 
exacerbations, swelling, atrophy, or tenderness of any 
peripheral joints.


2.  After September 1, 2000, the symptomatology attributable 
to the undiagnosed illness are manifested by subjective 
complaints of joint pain, stiffness, and slight limitation of 
motion in the ankle joints; the evidence does not show 
findings of symptom combinations productive of definite 
impairment of health, incapacitating exacerbations, swelling, 
atrophy, or tenderness of any peripheral joints.


CONCLUSIONS OF LAW

1.  From February 26, 1996, to September 1, 2000, the 
criteria for an initial 20 percent disability rating have 
been met, but no higher, for multiple joint pain due to 
undiagnosed illness claimed as left knee, hands, wrists, and 
ankles.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.317, 4.71a, Diagnostic Codes (DC) 8850-5002 
(2006).

2.  At no time since the grant of service connection from 
February 26, 1996 have the criteria for an initial rating in 
excess of 20 percent for multiple joint pain due to 
undiagnosed illness claimed as left knee, hands, wrists, and 
ankles been met, and that portion of the claim is denied.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.317, 4.71a, Diagnostic Codes 8850-5002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the November 2005 Remand, the veteran underwent a 
VA orthopedic examination in December 2005 and the RO 
obtained an opinion as to whether the veteran currently has a 
low back or left ankle disorder that is related to military 
service.  Further, the RO complied with all of the directives 
of the November 2005 Remand.  Because of the foregoing, the 
Board finds that there has been substantial compliance with 
the Board's 2005 Remand.  See Dyment v. West, 13 Vet. App. 
141 (1999).

Disability ratings generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

Undiagnosed illness

In this instance, service connection for undiagnosed illness 
manifested by joint pain was granted by an October 2001 
rating decision.  A 10 percent rating was assigned by analogy 
under Diagnostic Codes 8850-5002, effective from February 26, 
1996.  38 C.F.R. § 4.71a, Diagnostic Codes 8850-5002.  A 
subsequent RO decision in February 2006 increased the 
veteran's disability rating from 10 percent to 20 percent 
disabling pursuant to Diagnostic Codes 8850-5002.  Id.  
Because the increases were not granted back to the date of 
claim, February 26, 1996, the RO essentially granted a 
"staged" rating.  Consequently, the Board must consider 
whether the veteran is entitled to an evaluation in excess of 
10 percent prior to September 1, 2000, whether he is entitled 
to an evaluation in excess of 20 percent after September 1, 
2000.  In this situation, the Board is not limited to the two 
existing stages or to the dates that serve as a boundary 
between stages.  VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The veteran essentially contends that the symptomatology 
associated with his undiagnosed illness manifested by joint 
pain is more severe than is contemplated by the currently 
assigned rating.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In other words, 
diagnostic codes are chosen based on the diagnosed disability 
and the symptomatology manifested.  In all cases, regardless 
of the situation in which the disability was incurred, the 
Board examines all potentially relevant diagnostic codes to 
afford the veteran the highest possible rating for his 
disability.  With regard to the diagnostic code chosen by the 
Board to rate a service-connected disability, the Board is 
required to provide an adequate statement of reasons or bases 
for its selection of a Diagnostic Code, see 38 U.S.C. § 
7104(d)(1); Stankevich v. Nicholson, 19 Vet. App. 470 (2006); 
Allday v. Brown, 7 Vet. App. 517, 527 (1995); Suttmann v. 
Brown, 5 Vet. App. 127, 133 (1993).  This is especially true 
in undiagnosed illness cases because, by definition, the 
illnesses rated do not fit into any one diagnostic code and 
must be rated by analogy. 

In rating a disability that is not listed in the Rating 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration: (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).
 
Since there is no code that applies specifically to 
generalized joint pains and stiffness, a rating by analogy 
would be required.  In this case, the Board is in agreement 
with the RO's choice of Diagnostic Codes 8850-5002 (Arthritis 
rheumatoid (atrophic)) because the disability picture 
described by the criteria listed under DC 5002 (joint pain 
and stiffness, in particular) is closely analogous to that 
involved with the service-connected disability at issue; 
namely, an undiagnosed illness manifested by joint pain and 
stiffness with no limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, a 40 percent 
rating is warranted for rheumatoid arthritis as an active 
process when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  A 20 percent rating is 
warranted for rheumatoid arthritis as an active process when 
there are one or two exacerbations a year in a well-
established diagnosis.  For chronic residuals of rheumatoid 
arthritis, such residuals as limitation of motion or 
ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  

Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5002.  
It is noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the ratings 
for active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; rather, the 
higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2006).

In light of the fact that the medical evidence of record 
indicates that the veteran has experienced slight, but 
noncompensable, limitation of motion in the ankle joints with 
some functional limitations due to joint pain from the date 
service connection was granted, the Board finds that a 20 
percent disability rating is warranted from the date of 
service connection to September 1, 2000.  In addition, the 
Board finds that a rating in excess of 20 percent is not 
warranted for any time period before or after September 1, 
2000.    

The May 1996 VA examination report indicates that the veteran 
was diagnosed with a history of low back strain and left knee 
arthralgia.  At the examination, the veteran reported a 
history of low back pain, left knee arthralgia, and cracking 
sounds in both knees and ankles.  Upon examination of the 
musculoskeletal system, the examiner indicated no limitation 
of motion in the neck, back, or upper and lower extremities.  
There was no clinical evidence of atrophy or muscle weakness.  
The examiner noted that the veteran's carriage, posture, and 
gait were well within the normal limits.

While at the May 1996 VA examination the veteran indicated a 
history of low back pain and left knee arthralgia, a private 
medical history record filled out at a medical evaluation 
conducted by Dr. McKenzie, dated April 25, 1997, shows that 
the veteran indicated that he did not have a history of low 
back pain or joint pain or stiffness.

The January 9, 2001, VA examination report indicates that the 
veteran developed multiple joint pains while in service.  The 
examiner noted that the veteran reported in 1996 he was 
bothered by his left knee and left ankle and was seen in 
service for this condition and nothing was done.  The veteran 
reported that he later developed pain in both of his knees, 
lower back, hands, wrists and ankles.  According to the 
veteran, his main problem is in the morning.  Specifically, 
he reported that he has to exercise himself out in the 
morning in order to be able to ambulate.  

The examiner who conducted the January 9, 2001, VA 
examination indicated that the veteran had multiple joint 
pain with unknown etiology.  Specifically, the examiner 
found:

...Elbows: shows 160 degrees of flexion, 0 
degrees extension, 90 degrees of 
pronation and supination of both elbows.  
Wrists: shows 90 degrees of flexion, 80 
degrees dorsiflexion, and 90 degrees of 
pronation and supination of the forearms.  
There is no swelling or tenderness.  
Knees: he has full squatting capability 
with 60 degrees of flexion of the knees, 
0 degrees of extension.  There is no 
atrophy or musculature of the legs.  
There is no fluid, tenderness, or 
swelling in the joints.  There is no 
subpatellar crepitus.  Ankles: shows 50 
degrees plantarflexion, 20 degrees 
dorsiflexion, 30 degrees inversion and 
eversion.  Good heel and toe rising, good 
squatting capability, no fluid, or 
tenderness.  He does complain of pain in 
his back and in his ankles on doing 
motion exercises.  

While range of motion testing indicates that the veteran had 
flexion to 60 degrees in both knees, range of motion testing 
of the veteran's knees conducted at subsequent VA 
examinations indicated that flexion was within normal limits.

The examiner noted that the veteran may be a polyarthritis 
rheumatica type of patient and noted the possibility that 
Gulf War illness should be considered.  X-rays were conducted 
in conjunction with the January 9, 2001, and January 17, 
2001, VA examinations.  X-ray testing indicated that the 
veteran's right and left knee were normal.  While X-rays of 
the left elbow indicated slight irregularity of the posterior 
surface of the olecranon which may be post-traumatic or due 
to bursitis, no significant degenerative changes were seen.  
X-rays of the right elbow were unremarkable.  X-rays of left 
ankle indicated a mild degenerative changes with anterior 
spurring at the tibia; however, the right ankle was normal.  
X-rays of the right and left wrist were normal.  The Board 
notes that subsequent X-rays at VA examinations did not 
indicate arthritis or any degenerative changes in the left 
ankle.   

A subsequent VA examination was conducted on January 17, 
2001.  At the examination, the veteran reported that he was 
currently being treated for multiple joint pains primarily in 
the knees and ankles, wrists, hands, and elbows.  He reported 
that these symptoms have been present intermittently over the 
past five years.  The veteran explained that the joints seem 
to feel worse in the morning and then tend to loosen up and 
feel better with movement.  The veteran indicated there has 
been no indication of swelling of the joints, no redness, or 
tenderness of the joints.  In addition to joint pain, he also 
complained of feeling "run down."  Upon examination, the 
examiner found that all peripheral joints indicated no 
redness, no increased warmth, no swelling, no effusions, and 
range of motion was within normal limits.  The examiner found 
that the diagnosis was multiple joint pain, etiology 
undetermined.  

The June 2001 VA medical report indicated that rheumatoid 
factor testing, urine tests, and blood tests were all within 
normal limits.  The examiner opined that there is no specific 
diagnosis which can be applied to the symptomatology he 
experiences. 

While a private outpatient medical record dated June 2003 by 
Dr. McKenzie indicated that the veteran had carpal tunnel 
syndrome, subsequent VA examination records do not indicate 
that the veteran suffered from carpal tunnel syndrome. 

Despite the fact that an X-ray report of the left ankle at 
the January 2001 VA examination indicates mild degenerative 
changes with anterior spurring at the tibia, VA outpatient 
treatment records dated June 22, 2004, indicate that X-rays 
of the left ankle were negative.  The examiner who 
interpreted the X-rays reported that there was no evidence of 
fracture, dislocation, destructive or sclerotic bony lesions.  
While some VA outpatient treatment records from June 2004 to 
February 2005 indicate that the veteran was diagnosed with 
osteoarthritis and degenerative joint disease, the X-ray 
evidence does not confirm this diagnosis.  In fact, none of 
the X-ray reports of record indicate the presence of 
osteoarthritis or degenerative joint disease. 

The June 2004 VA examination report indicates that the 
veteran reported that his ankles and his wrists were getting 
worse.  He reported that there is no pain; however, he 
reported stiffness.  The examiner noted that the veteran 
reported that he is able to do the activities of daily living 
and does not use any medical assists.  Upon examination of 
the wrists, forearms, and ankle, the examiner found 
arthropathy of unknown etiology.  Physical examination of the 
wrists shows flexion and dorsflexion to 80 degrees 
bilaterally.  The examiner indicated pronation to 90 degrees 
and supination to 80 degrees in both forearms.  There was no 
swelling or tenderness in the wrists.  The examiner noted 
that repeated motion of the wrist does not cause pain nor 
does it cause a decrease in his range of motion.  The 
examiner also noted that there was no deformity.  Examination 
of the ankle indicated slight limitation of motion.  The 
examiner found plantar flexion to 40 degrees, dorsiflextion 
to 20 degrees, and inversion and eversion to 30 degrees.  
Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2006).  Consequently, limitation of 
motion testing indicated that plantar flexion of the ankles 
was 5 degrees less than normal.  The examiner reported that 
repeated motion has no effect upon motion or pain.  The 
examiner noted that while the veteran reported that he gets 
hip and back stiffness in the morning, he reports that 
stretching exercises in the morning alleviate these problems 
for the rest of the day.

The December 2005 VA examination report indicates that the 
veteran reported that he originally injured his lower back 
and left ankle while in service.  He reported that he gets 
pain in both areas since the injury.  He injured his left 
ankle when he slipped on some uneven ground.  He reports that 
he gets flare-ups of ankle pain intermittently which can 
occur every two to three days and last for one to two days.  
The examiner noted that the veteran had developed pain in his 
hands, wrists, and his left knee.  He gets throbbing pain in 
these areas.  He reported that the pain lasts 8-12 hours.  
There is no swelling.  The veteran denied any hand symptoms, 
just wrist pain.  The patient is able to work and to conduct 
activities of daily living.  He uses no medical aids.  The 
patient denied any incapacitating events in the last 12 
months.

Upon examination, the examiner noted that the veteran's 
knees, wrists, and forearms were normal.  While range of 
motion testing indicated slight limitation of motion in the 
ankles with plantar flexion to 40 degrees, range of motion 
testing for the knees, wrists, and forearms was normal for 
each joint.  No instability in the knee was noted.  Repeated 
motion of the joints in question did not cause an increase in 
pain, decrease in range in motion other than already shown, 
or fatigability, weakness, lack of endurance, or 
incoordination in any of the joints.  The examiner explained 
that the cause of the veteran's joint pain remains obscured 
as far as etiology is concerned; however it would seem 
logical that this patient is having a systemic problem such 
as rheumatoid arthritis.

In light of the evidence of record, the Board finds that a 20 
percent disability rating is warranted for multiple joint 
pains due to an undiagnosed illness prior to September 1, 
2000, because the medical evidence of record indicates that 
the veteran suffers from slight limitation of motion in the 
ankles and functional limitations due to stiffness and joint 
pain.

Clearly, the slight limitation of motion in the veteran's 
ankles, as evidenced by the June 2004 and December 2005 VA 
examination reports which indicate that plantar flexion of 
the veteran's ankles was to 40 degrees, at least warrants a 
10 percent rating under Diagnostic Code 5002.  Under 
Diagnostic Code 5002, where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
relevant diagnostic codes, a 10 percent rating is warranted 
for each major joint or group of minor joints under 
Diagnostic Code 5002.  A separate compensable disability 
evaluation would only be warranted if the veteran experienced 
moderate limitation of motion in the ankle joints.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  In addition to 
the 10 percent rating for limitation of motion of the ankle 
joints, the veteran's is also entitled to an additional 10 
percent rating for functional limitations due to joint pain 
and stiffness.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  In this instance, the testimony of the 
veteran is credible in his assertions that he experiences 
pain on movement due to joint pain. 

The Board finds the testimony of the veteran at June 2005 
Board videoconference hearing both persuasive and credible.  
The veteran reported that his joint pain affects his 
occupational activities.  The veteran testified:

Uh, yes there are, I have episodes where 
it's like, I wake up and every joint is 
just locked.  You know, so I have to like 
sit on the edge of the bed for about 10 
minutes or so and wiggle this and wiggle 
that and, you know, I get myself going.  
Some mornings, like I say, I'm a runner, 
some weeks I could run a couple days, for 
the next 2 or 3 weeks, I can't run at 
all.

The veteran also reported that he can't work out anymore with 
weights because it makes his joints hurt worse.  The veteran 
also reported that his joint pain has caused him to cut back 
on the distance that he runs during the week.  He explained 
that about four years ago he ran about 15 to 20 miles a week 
in contrast to the 5 to 8 miles a week that he runs now.     

Consequently, in light of the fact that the veteran 
experiences slight limitation in the ankle joints and in view 
of the functional limitations caused by joint pain as 
expressed by the veteran at numerous VA examinations and at 
the June 2005 Board hearing, the Board finds that a 20 
percent disability rating is warranted from the effective 
date of service connection to September 1, 2000.

However, the Board finds that a rating in excess of 20 
percent is not warranted at any time since the grant of 
service connection in February 1996, because the evidence of 
record does not indicate that the veteran experiences symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
to warrant a 40 percent rating under Diagnostic Code 5002.  
In addition, the evidence of record does not indicate that 
the veteran experiences limitation of motion in any joint 
other than the ankles, and the evidence does not indicate 
that the veteran has degenerative joint disease or arthritis 
to justify a separate rating under the other applicable 
diagnostic codes for arthritis.  Accordingly, a disability 
rating in excess of 20 percent is not warranted for any time 
prior to, or after, September 1, 2000.  

While the evidence indicates that the veteran has experienced 
joint pain and functional limitations due to his service-
connected multiple joint pain due to an undiagnosed illness, 
there is no objective medical evidence in the veteran's 
claims file that indicates that the veteran experiences 
incapacitating exacerbations or episodes to support a higher 
rating pursuant to Diagnostic Code 5002.   

In addition, although the January 9, 2001, VA examination 
report indicates that flexion of the knee was limited to 60 
degrees, all subsequent VA examinations show that range of 
motion testing indicated that the veteran's knees joints were 
normal.  In light of the numerous VA examinations of record 
that show normal range of motion in the veteran's knee 
joints, the Board finds that the preponderance of evidence is 
against a finding that the veteran experienced limitation of 
motion in the knee joints since the effective date of service 
connection.  

The preponderance of the evidence is also against a finding 
that the veteran had degenerative joint disease or arthritis 
to warrant to a separate rating for arthritis.  Although the 
January 2001 X-rays of the left ankle indicated a mild 
degenerative change with anterior spurring at the tibia, 
subsequent VA outpatient treatment records dated June 22, 
2004, indicate that X-rays of the left ankle were negative.  
The examiner who interpreted the X-rays reported that there 
was no evidence of fracture, dislocation, destructive or 
sclerotic bony lesions.  In light of the fact that the 
interpretation of the January 2001 X-rays of the left ankle 
did not actually diagnose arthritis in the left ankle joint 
and in view of the fact that the interpretation of the X-rays 
conducted in June 2004 were negative for findings of 
arthritis in the left ankle joint, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has or has had arthritis in the left ankle.  In fact, 
because the record is devoid of evidence of X-rays findings 
of arthritis in any of the veteran's affected joints, the 
Board finds that the evidence is against a separate rating 
for arthritis or degenerative joint disease.    

While a private examination report by Dr. McKenzie in June 
2003 reveals carpal tunnel syndrome, subsequent VA 
examinations fail to confirm the diagnosis.  Joint pain alone 
does not warrant an increased disability rating under 
Diagnostic Code 5002.

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).

The Board has reviewed whether the medical evidence of record 
warrants a separate compensable disability rating under the 
Diagnostic Codes for rating ankle disorders.  Since the 
findings on the exams do not include compensable limitation 
of motion, ankylosis, malunion, or astragalectomy, Diagnostic 
Codes 5270-5274 are not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274.    

The Board also finds that the medical evidence does not 
warrant a separate compensable disability rating under the 
Diagnostic Codes for rating knee disorders because there is 
no evidence of compensable limitation of motion, ankylosis, 
recurrent subluxation or lateral instability, tibia and 
fibula impairment, or genu recurvatum.  Thus, a higher rating 
is not warranted pursuant to the relevant codes pertaining to 
the knee.  See 38 C.F.R. § 4.71a, Codes 5256-5263 (2006).

In addition, the Board has also considered rating the 
veteran's joint pain under the applicable Diagnostic Codes 
for the elbow, forearm, and wrist.  Besides pain and 
stiffness, no other symptoms referable to the elbow, forearm, 
and wrist are clinically shown which would warrant a 
compensable rating.  Thus, a separate compensable rating is 
not warranted.  See 38 C.F.R. § 4.71a, Codes 5205-5230 
(2006).     

The Board has also considered whether "staged" ratings are 
appropriate.  See Fenderson, 12 Vet. App. at 119, 126.  The 
record, however, does not support assigning different 
percentage disability ratings during the time periods in 
question.  In fact, the Board notes that the RO, in a 
February 2006 decision, inexplicably assigned a 20 percent 
disability rating from September 1, 2000, instead of from the 
effective date of service connection.  The February 2006 
decision indicated that the 20 percent rating was assigned 
effective September 1, 2000, because that was when the RO 
received the veteran's informal claim for benefits.  However, 
the record indicates that the veteran's original claim for 
service connection for an ankle and back condition were 
denied for not being well grounded in a May 14, 1996, RO 
Decision.  Subsequently, the veteran's claims were 
readjudicated pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002) in the RO's October 
2001 Decision.  The RO's October 2001 Decision granted 
service connection for multiple joint pain as due to an 
undiagnosed illness (claimed as left knee, low back, hand, 
wrist, ankle and sleep disturbances) and assigned a 10 
percent disability rating effective February 26, 1996, (the 
day after the veteran was discharged from active military 
service).  Because the veteran's condition has been stable 
since the effective date of service connection and the 
symptomatology associated with the multiple joint pain and 
stiffness has been consistent with the criteria for a 20 
percent disability rating as described above, the Board finds 
that a 20 percent disability rating, but no higher, is 
warranted since the effective date of service connection.      

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for an 
initial 20 percent schedular rating, but no higher, for 
multiple joint pain due to undiagnosed illness claimed as 
left knee, hands, wrists, and ankles prior to September 1, 
2000.  In addition, the Board finds that the evidence in this 
case does not demonstrate that an initial disability rating 
in excess of 20 percent for multiple joint pain due to 
undiagnosed illness claimed as left knee, hands, wrists, and 
ankles is warranted at any time since the grant of service 
connection.  Consequently, the preponderance of the evidence 
is against the claim for an increased rating higher than 20 
percent.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim for an initial rating in excess of 20 percent 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 49.

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated December 2003 and November 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although these letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2004 and February 2006.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  
While the RO's letters did not specifically tell the claimant 
to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.   
First, the November 2005 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The November 2005 letter advised the 
veteran that VA is responsible for getting relevant records 
from any Federal agency including records from the military, 
VA medical Centers (including private facilities where VA 
authorized treatment), or the Social Security Administration.  
The November 2005 letter also advised the veteran that VA 
will make reasonable efforts on his behalf to obtain relevant 
records not held by a Federal agency.  This may include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  The 2005 letter 
also advised the veteran if there is evidence not in his 
possession 
that he must give VA enough information about the evidence so 
that VA can request it from the person or agency that has it.  
Lastly, the letter instructed the veteran that it is his 
responsibility to make sure that VA receives all requested 
records that aren't in the possession of a Federal department 
or agency.  Moreover, there is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in an October 2001 RO decision.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 425 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private records have been obtained, to 
the extent requested and available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in May 1996, January 
9, 2001, January 17, 2001, June 2004, and December 2005.  38 
C.F.R. § 3.159(c)(4).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  These examinations provide 
thorough and adequate information upon which to base a 
decision and are supported by VA outpatient treatment 
records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to an initial 20 percent evaluation is granted 
for multiple joint pain due to an undiagnosed illness claimed 
as left knee, hands, wrists, and ankles prior to September 1, 
2000, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to an initial disability rating higher than 20 
percent for multiple joint pain due to an undiagnosed illness 
claimed as left knee, hands, wrists, and ankles is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


